DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0150052, hereinafter Wang, claiming priority date of provisional application 62/586,196), in view of Alfarhan et al (US 2020/0305186, hereinafter Alfarhan, claiming priority date of provisional application 62/586,095) and in view of Kim et al (US 2019/0165905, hereinafter Kim, claiming priority date of provisional applications 62/541,106 and 62/566,569).

Regarding claim 1, Wang discloses a method performed by a terminal in a wireless communication system supporting a supplementary uplink (SUL) carrier, the method comprising: receiving, from a base station, first configuration information including random access channel (RACH) configuration information associated with an SUL carrier, the RACH configuration information including a threshold for selecting the SUL carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017] and RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15], configuration information includes a threshold, Para [0018]); 										measuring reference signal received power (RSRP) on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); comparing the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]); 			performing the random access on the SUL carrier in case that the measured RSRP is less than the threshold (UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196);											but does not explicitly disclose identify whether an SUL carrier indication is received from the base station nor performing uplink transmission on PUSCH by using the SUL carrier on which the random access has been performed in case that a SUL carrier indication is not received from the base station nor performing uplink transmission on PUSCH based on the SUL carrier indication, in case that the SUL carrier indication is received from the base station.  Alfarhan discloses a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Alfarhan in the system of Wang in order to add carriers to increase wireless performance and to configure the mobile device with additional UL carriers while solving the technical issues it presents;			and does not disclose receiving, from the base station, second configuration information for a physical uplink control channel (PUCCH) transmission and the terminal is configured for PUCCH transmission.  Kim discloses there may be two UL carriers in supplemental UL environment and it is necessary to determine a UL carrier to transmit PUCCH and PUSCH, where the BS can determine the carrier for transmitting PUCCH via RRC configuration message, Para [0149] or page 10 of provisional application 62/566,569.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kim in the system of Wang in view with Alfarhan in order to efficiently transmit and receive signals based on LTE and NR in a wireless communication system.
Regarding claim 13, Wang discloses a terminal (UE, Fig. 5) to transmit and receive data through a supplementary uplink (SUL) carrier in a wireless communication system, the terminal comprising: a transceiver coupled with a processor (initiating and receiving circuit and processor, Fig. 5); receiving, from a base station, configuration information for a supplementary uplink (SUL) carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017]); and the processor configured to: receive, from a base station, first configuration information including random access channel (RACH) configuration information associated with an SUL carrier, the RACH configuration information including a threshold for selecting the SUL carrier (configuration information for the SUL carrier, Para [0016] including power control parameters, Para [0017] and RACH configuration for an SUL carrier is broadcasted in RMSI to a UE, Para [0014/15], configuration information includes a threshold, Para [0018]); measure reference signal received power (RSRP)} on the downlink carrier (RSRP is measured by the UE on the DL carrier, Para [0018]); compare the measured RSRP with a threshold for selecting the SUL carrier (RSRP is measured and compared to a threshold, Para [0018]), performing the random access on the SUL carrier in case that the measured RSRP is less than the threshold (UE selects SUL carrier for initial access when RSRP is lower than a threshold, then performs RACH on SUL carrier, Para [0018/19]. Also see pages 3-4 of provisional application 62/586,196); but does not explicitly disclose identify whether an SUL carrier indication is received from the base station nor performing uplink transmission by using the SUL carrier on which the random access has been performed in case that a SUL carrier indication is not received from the base station nor performing uplink transmission based on the SUL carrier indication, in case that the SUL carrier indication is received from the base station.  Alfarhan discloses a case where the WTRU may receive an indication to use the SUL carrier, Para [0111] and another case where the WTRU may initiate the SUL carrier selection and/or activation based on performing RACH on the SUL carrier, Para [0113], WTRU can perform PUSCH transmission on the SUL carrier, Para [0097], therefore the WTRU can transmit on the SUL carrier in case it receives an indication or in case it does not receive an indication.  Also see Para [0096, 98] from provisional application 62/586,095; and does not disclose wherein receiving, from the base station, second configuration information for a physical uplink control channel (PUCCH) transmission and the terminal is configured for PUCCH transmission.  Kim discloses there may be two UL carriers in supplemental UL environment and it is necessary to determine a UL carrier to transmit PUCCH and PUSCH, where the BS can determine the carrier for transmitting PUCCH via RRC configuration message, Para [0149] or page 10 of provisional application 62/566,569.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Alfarhan, in view of Kim and in view of Choi et al (US 2011/0249582, hereinafter Choi).

Regarding claim 9, Wang disclose the method of claim 1, wherein the downlink carrier is system information block (SIB) linked with an uplink carrier, and the downlink carrier and the uplink carrier which are SIB linked and the SUL carrier are included in one cell. Choi discloses one DL CC can be linked to multiple UL CCs, Para [0048], DL CC can have a SIB link to UL CC, Para [0132] and a number of carriers can be assigned in a cell, Para [0050], in this case DL, UL and SUL CCs are in one cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Choi in the system of Wang in view of Alfarhan and Kim to enable aperiodic CSI feedback when using carrier aggregation.
Regarding claim 10, Wang disclose the method of claim 9, wherein a bit field for requesting aperiodic channel information includes 1 bit. Choi discloses the eNB can request aperiodic channel state information with a 1-bit CSI request field, Para [0011].


Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant then cites a summary of each reference.  					Applicant argues Alfarhan and Kim fail to disclose performing UL transmission on PUSCH using the SUL carrier on which RA was performed in case the SUL carrier indication is not received from the BS and performing UL transmission on UL carrier or SUL carrier configured for PUCCH transmission, in case the SUL carrier indication was received and the terminal is configured for PUCCH transmission.  Applicant states Alfarhan in Para [0097, 111, 113] merely discloses activate and/or switching between UL carriers, RUL and SUL carriers.  Applicant then concludes Alfarhan does not disclose the argued limitation.    
In response, Applicant merely asserts Alfarhan does not disclose the limitation but has no actual argument.  The first limitation argued by the Applicant is to (1) perform UL transmission on PUSCH by using SUL carrier that the RACH was performed on when there is no SUL carrier indication.  In response Alfarhan clearly discloses the WTRU may determine to select or switch between the RUL and/or SUL carrier, in one case, based on RACH being performed on the SUL carrier, Para [0113].  Therefore even without explicit SUL indication, WTRU can perform UL transmission on the SUL carrier as the RACH was performed on the SUL carrier.  Further the UL transmission on SUL carrier is a PUSCH transmission, Para [0097].  The second limitation (2) is performing UL transmission on PUSCH using UL carrier or SUL carrier configured for PUCCH transmission based on the SUL carrier indication.  Alfarhan discloses the WTRU can perform PUCCH and PUSCH transmission using the SUL carrier, Para [0097] and the WTRU can receive indication to use the RUL or SUL carrier, Para [0111].  Alfarhan clearly discloses both limitations.  													The Applicant has another argument that the terminal is configured for PUCCH transmission which is a conditional phrase to perform UL transmission on a PUSCH using an UL or SUL carrier configured for PUCCH transmission.  In response, Kim discloses the PUSCH and PUCCH can be transmitted on a single carrier, Para [0149] (i.e. the RUL or SUL carrier).  Alfarhan already discloses UL transmission on PUSCH can be performed on the RUL or SUL carrier based on an indication received from the BS, Para [0111].  It is not clear what the argument is anyway.  Kim discloses one carrier, in this case the SUL, can transmit both the PUSCH and PUCCH.  Therefore the SUL being configured for PUCCH transmission won’t affect its ability to also transmit the PUSCH based on the indication received from the BS.  Further the limitation: “the terminal being configured for PUCCH transmission” is very well known in the art.  Since it is very known in the art that the UE can transmit a PUCCH (i.e. configured to perform PUCCH transmission), it is unclear what Applicant is trying to argue over.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461